Citation Nr: 1115335	
Decision Date: 04/19/11    Archive Date: 05/04/11

DOCKET NO.  04-38 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel






INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010). 38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2010).

The Veteran served on active duty with the United States Navy from January 1944 to May 1946.         

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey, including an October 2002 decision which denied entitlement to a TDIU. 

The Board's decision of March 2009 granted service connection for a right hip disability; awarded a higher rating for a right knee disorder; and denied a higher rating for residuals of a right ulna fracture. The remaining claims on appeal were remanded for further development. 

Thereafter, by a September 2010 decision the Board denied a claim for increased evaluation for asbestos related pleural plaques. The TDIU claim was again remanded for further development and consideration, and this matter has since returned to the Board.


FINDING OF FACT

There is competent and probative evidence to substantiate that the Veteran is precluded from substantially gainful employment as a consequence of his     service-connected disabilities.





CONCLUSION OF LAW

The criteria are met for referral of the Veteran's TDIU claim to the Director, Compensation and Pension Service for consideration for an award of a TDIU on an extraschedular basis. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16(b) (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A.        §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2010), prescribes several requirements as to VA's duty to notify and assist a claimant with the evidentiary development of a pending claim for compensation or other benefits. Implementing regulations were created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2010). 

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)   must inform the claimant of any information and evidence (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will seek to provide on the claimant's behalf. See also Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) ("Pelegrini II"). A regulatory amendment effective for claims pending as of or filed after May 30, 2008 removed the requirement that VA specifically request the claimant to provide any evidence in his or her possession that pertains to the claim. 73 Fed. Reg. 23,353-56 (Apr. 30, 2008), codified later at 38 CFR 3.159(b)(1).

As set forth below, the Board concludes that referral of this case to the Director of the Compensation and Pension service is warranted to consider a TDIU on an extraschedular basis. While applicable law does not permit the Board to directly grant a TDIU on an extraschedular basis, forwarding this case to the VA Compensation and Pension service still is of benefit to the Veteran. Indeed, it is the maximum allowable action that may be undertaken where the claimant does not automatically meet the schedular criteria for a TDIU (under 38 C.F.R. § 4.16(a)). Consequently, all favorable action by the Board has been taken in this case.               It follows that assuming, without deciding, that any error was committed as to implementation of the VCAA's duty to notify and assist provisions, such error was harmless in its application to adjudication of this matter, and need not be further discussed. See Bernard v. Brown, 4 Vet. App. 384 (1993). See also Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), affirmed, 499 F.3d 1317 (Fed. Cir. 2007). 

Total disability ratings are authorized for any disability or combination of disabilities provided the schedular rating is less than total, where the disabled person is unable to secure and maintain substantially gainful employment because of the severity of his service-connected disabilities. If there is only one such disability, it must be ratable at 60 percent or more. Provided instead, there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional service-connected disability to bring the combined rating to at least 70 percent. 38 C.F.R. §§ 4.15, 4.16 (2010). If the claimant does not meet the minimum percentage rating requirements of § 4.16(a) for consideration of a TDIU, he or she may still be entitled to the benefit sought where the circumstances of the case present such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards to warrant a TDIU on an extra-schedular basis. See 38 C.F.R. § 4.16(b) (2010).

In Bowling v. Principi, 15 Vet. App. 1, 10 (2001), the United States Court of Appeals for Veterans Claims (Court), citing its decision in Floyd v. Brown, 9 Vet. App. 88, 94-97 (1995), held that the Board cannot award a TDIU under 38 C.F.R. § 4.16(b) in the first instance because that regulation requires that the RO first submit the claim to the Director of the Compensation and Pension Service for extraschedular consideration.  While the procedures for assignment of a total disability rating on an extraschedular basis would require referral to the RO for further disposition, where the record does not contain evidence that would render such claim plausible the Board may deny entitlement to an extraschedular evaluation in the first instance. VAOPGCPREC 6-96 (Aug. 16, 1996); see also Floyd, supra. 

The degree of impairment in occupational functioning that is generally deemed indicative of unemployability consists of a showing that the Veteran is "[in]capable of performing the physical and mental acts required by employment," and is not based solely on whether the Veteran is unemployed or has difficulty obtaining employment. Van Hoose v. Brown, 4 Vet. App. 361 (1993). Rather, the record must demonstrate some factor which takes the claimant's situation outside the norm of such a case, since the VA rating schedule already is designed to take into consideration impairment that renders it difficult to obtain and keep employment.  Id. See also 38 C.F.R. §§ 4.1, 4.15. 

In evaluating a claim for a TDIU, the central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability. See Hatlesad v. Brown, 5 Vet. App. 524, 529 (1993). Other factors that may receive consideration in determining whether a Veteran is unemployable include his employment history, level of education and vocational attainment.          See 38 C.F.R. § 4.16(b); see also Ferraro v. Derwinski, 1 Vet. App. 326, 331-32 (1991). By comparison, the impact of any nonservice-connected disabilities, or    the Veteran's age, are not factors taken into consideration for this purpose.                 38 C.F.R. §§ 3.341, 4.16, 4.19.

In addition, "marginal employment" shall not be considered substantially gainful employment. 38 C.F.R. § 4.16(a). See Faust v. West, 13 Vet. App. 342, 355 (2000).  Rather, the Court has accepted the definition of substantially gainful employment as that "at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the Veteran resides." Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991), citing to VA Adjudication Procedure Manual, M21-1 MR, Part IV, Subpart ii, Chapter 2 (December 13, 2005) (previously cited at M21-1, Part IV, paragraph 7.09). See also Ferraro, 1 Vet. App. at 332 (determining that substantially gainful employment suggests "a living wage").

At present, the Veteran is service-connected for residuals of a fracture of the right ulna, rated at 30 percent; asbestos related pleural plaques, rated at 30 percent;             a right knee disorder, rated at 20 percent; a right hip disability, associated with the right knee disorder, rated at 10 percent; bilateral sensorineural hearing loss, rated at 20 percent; and tinnitus, rated at 10 percent. Based on this profile, he does not meet the initial schedular criteria for a TDIU. He does not have either one disability rated 60 percent, or one disability rated 40 percent with sufficient additional disability to attain the 70 percent level. That notwithstanding, the Veteran may still warrant entitlement to a TDIU on an extraschedular basis. See 38 C.F.R. § 4.16(b).               On review of the available medical evidence, the Board finds that there is sufficient evidence to support an award of a TDIU on an extraschedular basis.

Upon a June 2002 VA Form 21-8940, Formal TDIU Application, the Veteran indicated that he last worked in 1991 as a pipe fitter mechanic and that it was at this point that his service-connected disabilities began to affect capacity for full-time employment. 

The October 2004 report of Dr. E.M., a private orthopedist, after physical evaluation of the Veteran, diagnosed chronic post-traumatic thoracolumbar, pelvic and right knee spondylosis and arthritis; arthritic and gouty arthropathy of both hands; and bursitis, osteoarthrosis and contractures of the right elbow.                  The physician opined that the Veteran's signs and symptoms represented after-effects and complications of his injuries. Further stated was that the Veteran had been totally unemployable since 2001 because of his back and right knee pathology, and the need to take sedating medications.

In August 2006, the Veteran underwent a VA Compensation and Pension examination for general medical evaluation. One the conditions noted was history of asbestos exposure, without evidence of asbestosis, or active lung disease at that time. The VA examiner further expressed the viewpoint that the Veteran was employable for sedentary employment with regard to his service-connected condition of asbestosis.

More recently, following two Board remands directing further development of the record, the Veteran underwent another VA general medical examination in November 2010. The diagnosis then obtained was arteriosclerotic heart disease, cardiac arrhythmia, status-post defibrillator and pacemaker insertions; chronic bronchitis, asbestos-related pleural disease; multiple joint abnormalities; hearing loss and tinnitus; and hypothyroidism. The VA examiner commented further that both service-connected and nonservice-connected disabilities affected the Veteran's employability. His orthopedic conditions limited him from doing any activities, and his cardiac condition, which was nonservice-connected, also had a major impact on employability. He was deemed unemployable and to need some assistance with activities of daily living. 

A December 2010 VA audiological examination pertained to service-connected bilateral hearing loss and tinnitus. The examiner found that these conditions alone did not render the Veteran unemployable, as gainful employment was possible with state of the art amplification (which he was then wearing), assistive technology or vocational rehabilitation.

The Veteran also underwent a December 2010 VA orthopedic examination pertaining to disabilities of the right elbow, right knee, lumbar spine, and bilateral hips. The examiner opined that the Veteran's right elbow and right knee conditions severely limited his ability to do any type of physical labor due to pain, and inability to stand and walk, lift anything heavy or do any motion of the elbow. He was right-hand dominant and so these symptoms were severely limiting. Also, standing, walking, or any type of work was limited. As far as sedentary type work,                   the examiner could not envision the Veteran doing any type of meaningful work with his right hand due to severe deformities of the right elbow. The Veteran was deemed totally unemployable.

Having reviewed the foregoing, the Board is satisfied that there is a preliminary showing that the Veteran meets the criteria for an award of a TDIU on an extraschedular basis. There is no question in this case that several treatment providers, VA and private have agreed that the Veteran most likely cannot secure gainful employment. It must be further proven to warrant a TDIU that the underlying reason for unemployability is that of service-connected disability.  Based upon the record, particularly the December 2010 VA medical opinion             the evidentiary threshold appears to have been met. This VA examiner considered both right elbow and right knee disorders as causing unemployability, and in         so doing related occupational impairment to service-connected disability. In this regard, there is other evidence on file indicating that the Veteran's service-connected residuals of a fracture of the right ulna is indeed a condition involving the right elbow, on the distal side of the ulna. Moreover, while there are clearly specified nonservice-connected conditions contributing to occupational impairment, such as gouty arthritis and a cardiovascular disorder, there is still indication that service-connected disability in itself was enough to bring upon unemployability. 

Therefore, in view of the competent evidence obtained on the Veteran's capacity for occupational functioning, the Board will forward this case to the VA Compensation and Pension Service to further review and ultimately issue a determination on the propriety of a TDIU on an extraschedular basis. 


ORDER

The case is referred to the Director, Compensation and Pension Service to consider the propriety of an award of a TDIU on an extraschedular basis.





____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


